Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
(FDA No. FDA-2014-H-1918)

Complainant,
v.

SAB Convenience and Gas, Inc. /
Kumar John Beries
d/b/a SAB Convenience and Gas / Citgo,

Respondent.
Docket No. C-15-387
Decision No. CR3591

Date: January 20, 2015

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) began this matter by serving an administrative
complaint on Respondent, SAB Convenience and Gas, Inc. / Kumar John Beries, d/b/a
SAB Convenience and Gas / Citgo at 6400 Highway 41, Jasper, Tennessee 37347, and by
filing a copy of the complaint with the Food and Drug Administration’s (FDA) Division
of Dockets Management. The complaint alleges that SAB Convenience and Gas / Citgo
unlawfully sold tobacco products to minors and failed to verify that a purchaser of
tobacco products was 18 years of age or older, thereby violating the Federal Food, Drug,
and Cosmetic Act (Act), 21 U.S.C. § 301 et seq., and its implementing regulations,
Cigarettes and Smokeless Tobacco, 21 C.F.R. pt. 1140. CTP seeks to impose a $250
civil money penalty against Respondent SAB Convenience and Gas / Citgo.

As provided for in 21 C.F.R. §§ 17.5 and 17.7, on November 19, 2014, CTP served the
complaint on Respondent SAB Convenience and Gas / Citgo by United Parcel Service.
In the complaint and accompanying cover letter, CTP explained that, within 30 days,
Respondent should pay the penalty, file an answer, or request an extension of time in
which to file an answer. CTP warned Respondent that, if it failed to take one of these
actions within 30 days, the Administrative Law Judge could, pursuant to 21 C.F.R.

§ 17.11, issue an initial decision ordering it to pay the full amount of the proposed
penalty.

Respondent SAB Convenience and Gas / Citgo has neither filed an answer within the
time prescribed, nor requested an extension of time within which to file an answer.
Pursuant to 21 C.F.R. § 17.11, I assume that the facts alleged in the complaint (but not its
conclusory statements) are true. Specifically:

e At approximately 10:15 a.m. on December 30, 2013, at Respondent’s business
establishment, 6400 Highway 41, Jasper, Tennessee 37347, an
FDA-commissioned inspector observed that a person younger than 18 years of age
was able to purchase a package of Grizzly Long Cut Premium Wintergreen
smokeless tobacco. The inspector also documented that staff failed to verify, by
means of photographic identification containing a date of birth, that the purchaser
was 18 years of age or older;

e Ina warning letter dated March 27, 2014, CTP informed Respondent of the
inspector’s December 30, 2013 observations, and that such actions violate federal
law, 21 C.F.R. § 1140.14(a) and (b)(1). The letter further warned that
Respondent’s failure to correct its violations could result in a civil money penalty
or other regulatory action;

e At approximately 5:09 p.m. on May 19, 2014, at Respondent’s business
establishment, 6400 Highway 41, Jasper, Tennessee 37347, FDA-commissioned
inspectors observed that a person younger than 18 years of age was able to
purchase a package of L and M Blue Pack cigarettes.

These facts establish Respondent SAB Convenience and Gas / Citgo’s liability under the
Act. The Act prohibits misbranding of a tobacco product. 21 U.S.C. § 331(k). A
tobacco product is misbranded if sold or distributed in violation of regulations issued
under section 906(d) of the Act. 21 U.S.C. § 387f(d); see 21 U.S.C. § 387c(a)(7)(B);

21 C.F.R. § 1140.1(b). The Secretary of the U.S. Department of Health and Human
Services issued the regulations at 21 C.F.R. pt. 1140 under section 906(d) of the Act.

21 U.S.C. § 387a-1; see 21 U.S.C. § 387f(d)(1); 75 Fed. Reg. 13,225, 13,229 (Mar. 19,
2010). The regulations prohibit the sale of tobacco products to any person younger than
18 years of age. 21 C.F.R. § 1140.14(a).
The regulations also require retailers to verify, by means of photo identification
containing a purchaser’s date of birth, that no tobacco purchasers are younger than 18
years of age. 21 C.F.R. § 1140.14(b)(1).

A $250 civil money penalty is permissible under 21 C.F.R. § 17.2.

Order

For these reasons, I enter default judgment in the amount of $250 against Respondent
SAB Convenience and Gas, Inc. / Kumar John Beries d/b/a SAB Convenience and Gas /
Citgo. Pursuant to 21 C.F.R. § 17.11(b), this order becomes final and binding upon both
parties after 30 days of the date of its issuance.

/s/
Catherine Ravinski
Administrative Law Judge

